Citation Nr: 0308351	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-07 130	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hallucinogen perception 
disorder.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from September 1970 
to July 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the RO which denied service connection for 
hallucinogen perception disorder.


FINDINGS OF FACT

The evidence shows that the veteran has hallucinations and 
gross misperceptions due to drug use.


CONCLUSION OF LAW

The veteran's hallucinogen perception disorder was incurred 
as the result of his abuse of drugs and was not incurred in 
the line of duty.  See 38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.159, 
3.301, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law and its implementing regulations were enacted and 
they essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim.  The veteran was 
provided with a copy of the appealed July 1999 rating 
decision, a March 2000 statement of the case, and a 
supplement statement of the case dated in January 2003.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

In a March 2001 letter, the veteran was informed of his 
rights under the VCAA.  He was also informed of the evidence 
he needed to submit to substantiate his claim, what VA would 
do to develop his claim, and the evidence VA has requested.  
The Board observes that the March 2001 correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in an effort to 
substantiate his claim.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, and assertions made by the veteran in 
support of his claim.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim for 
service connection for hallucinogen perception disorder poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease incurred in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, Section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  Willful misconduct is 
defined as an act involving conscious wrongdoing or known 
prohibited action; it involves deliberate or intentional 
wrongdoing and must be the proximate cause of injury, disease 
or death.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  However, an injury or disease 
incurred during active service shall not be deemed to have 
been incurred in line of duty if such injury was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m)(n), 3.301(d).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Service medical records are negative for a finding of a 
hallucinogen perception disorder.  Service personnel records 
include a June 1971 report which notes that the veteran was 
suspected of illegal use/possession of dangerous drugs, 
narcotics and hallucinogenics.  The report stated that the 
veteran related that he had used LSD on one occasion while in 
New York on New Years Eve night, 1970.  He reported that he 
met a girl and that he took LSD that she offered him.  He 
reported that within 45 minutes he began to see "weird 
things".  He stated that the LSD affected him for three 
days.  He reported that 6 weeks prior he had flashbacks from 
the LSD and that he had another flashback in June 1971.  He 
stated that as a result of the second flashback, he decided 
to turn himself in by telling his commanding officer.  

A memorandum dated in July 1971 from the Commanding Officer 
of the USS George Washington to the Chief of Naval Personnel 
reveals that the veteran was denied a secret clearance as a 
result of drug abuse.  It was also reported that the veteran 
voluntarily admitted to the use of LSD.  Another memorandum 
dated in July 1971 recommended the veteran for discharge by 
reason of unfitness.  In the remarks section, it was reported 
that the veteran returned voluntarily from scuba school after 
experiencing what he believed to be a flashback.  The veteran 
stated that he had experienced one other such flashback prior 
to that time while on ship.  He apparently also made a 
voluntary statement to NISO Agents in which he admitted to a 
single usage of LSD in New York on New Years Eve, 1970.  The 
commanding officer stated that the veteran was aware of the 
Navy's position on drug abuse.  He also stated that although 
the veteran appeared to have only used drugs illegally one 
time, the effects have been continuing and could be hazardous 
on any ship.

In February 1999, the veteran filed a claim of service 
connection for hallucinogen perception disorder.  In 
connection with his claim, he was scheduled for a VA 
examination.

An April 1999 VA examination report reveals that the veteran 
reported having numerous treatments for drug abuse beginning 
approximately in 1972.  He also reported that he used LSD in 
service and that he subsequently began having hallucinations.  
He denied any drug use prior to using the LSD.  The examiner 
noted that the veteran presented examples of hallucinatory or 
gross misperceptions, but that they occurred fairly 
infrequently and that they were not associated with findings 
of other symptoms and impairment that would permit a 
diagnosis of a mental disorder.  The diagnosis was 
polysubstance abuse.

VA outpatient treatment reports from 2001 show that the 
veteran has a long history of drug abuse.  An April 2001 
mental status examination performed in connection with his 
treatment for drug abuse revealed that the veteran reported 
having visual hallucinations and dreams.  The examiner stated 
that the type of hallucinations described by the veteran was 
indicative of some organicity.

The evidence in the instant case clearly shows that the 
veteran used drugs (LSD) while in service.  Moreover, the 
evidence shows that as a result of such drug use the veteran 
began to have hallucinations and/or gross misperceptions.  
The law clearly states that for claims filed after October 
31, 1990, service connection may not be established on a 
direct basis for a disease or injury that results from the 
abuse of alcohol or drug use.  The veteran filed his claim of 
service connection in February 1999.  Consequently, service 
connection cannot be established for a hallucinogen 
perception disorder, as such disorder cannot be deemed to 
have been incurred in the line of duty.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hallucinogen perception disorder is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

